Exhibit M-WAVE, INC. CONSULTING AGREEMENT This Consulting Agreement (the “Agreement”) is made by and between M-Wave, Inc., (the “Company”), and Jim Mayer, doing business as Smallcap Advisory Services LLC, at the address set forth on the signature page hereto (collectively, the “Consultant”).This Agreement shall commence and become effective immediately upon the Effective Date of the Separation Agreement (as defined in that agreement) referenced under paragraph 13 below and subject to the terms and conditions of the Separation Agreement (including paragraph 16 of that agreement).The Company desires to retain Consultant as an independent contractor to perform consulting services for the Company and Consultant is willing to perform such services, on terms set forth more fully below.In consideration of the mutual promises contained herein, the parties agree as follows: 1.SERVICES AND COMPENSATION (a)Consultant agrees to perform for the Company the services (“Services”) described in Exhibit1 attached hereto. (b)The Company agrees to pay Consultant the compensation set forth in Exhibit1 for the performance of the Services. 2.CONFIDENTIALITY (a)Definition.“Confidential Information” means any Company proprietary information, technical data, trade secrets or know-how, including, but not limited to, research, product plans, products, services, customers, customer lists, markets, software, developments, inventions, processes, formulas, technology, designs, drawings, engineering, hardware configuration information, marketing, finances or other business information disclosed by the Company either directly or indirectly in writing, orally or by drawings or inspection of parts or equipment. (b)Non-Use and Non-Disclosure.Consultant will not, during or subsequent to the term of this Agreement, use the Company’s Confidential Information for any purpose whatsoever other than the performance of the Services on behalf of the Company or disclose the Company’s Confidential Information to any third party.It is understood that said Confidential Information shall remain the sole property of the Company.Consultant further agrees to take all reasonable precautions to prevent any unauthorized disclosure of such Confidential Information including, but not limited to, having each employee of Consultant, if any, with access to any Confidential Information, execute a nondisclosure agreement containing provisions in the Company’s favor identical to Section 2 of this Agreement.Confidential Information does not include information which: (i) is known to Consultant at the time of disclosure to Consultant by the Company as evidenced by written records of Consultant; (ii) has become publicly known and made generally available through no wrongful act of Consultant; or (iii) has been rightfully received by Consultant from a third party who is authorized to make such disclosure.Without the Company’s prior written approval, Consultant will not directly or indirectly disclose to anyone the existence of this Agreement or the fact that Consultant has this arrangement with the Company. CONSULTING
